Title: Miles King to Thomas Jefferson, 20 August 1814
From: King, Miles
To: Jefferson, Thomas


      
        Dear Sir,
        
                            Mathews County Va
                            Aug: 20th 1814
                        
      
      It is not without a considerable struggle in my mind arising from the conflict between a concieved duty, and many weighty and powerful objections, that I have ventured at some length to address you on the all important subject of vital religion. And it is highly probable, that both the theme, and writers name, may surprize you, and cause some astonishment; Yet I cannot help indulging the hope, that neither will be thought by you on mature reflection, too insignificant to be attended to, especially the former, as it should be the constant companion and solace of every great and polished mind.The religion of the gospel of our Lord Jesus Christ!! is the welcome guest of every truly wise man that liveth under its salutary dispensation, or it must become so, If he would be happy and comfortable in the serious and solemn
			 contemplation of death! judgement! & Eternity!—for it must be allowed by every one that before such awful and stupendous Scenes as those, all other subjects in a measure vanish; The splendour
			 of
			 the world and all its wisdom flee-eth away! The philosophy of Greece & the power of Rome in comparison of these, becomes a bursted bubble! a mere empty void.I am still farther encouraged to hope, that this unexpected letter, and its
			 principal design, will be regarded by
			 you Sir in a favourable light, from the slight personal acquaintance, I have had with you during your Presidency over these united states; and as it may not be altogether irrelative to the main purpose of this epistle, I
			 will briefly state that I was introduced to your notice, early in the congressional session of 1806, by Mr Thos Newton a member from the Borough of Norfolk, at which place I then resided.your politeness, urbanity, and general
			 condescension, won me so entirely, that I have not yet forgotten the
			 circumstance & probably never shall in
			 this life. This particular I should not have mentioned to you Sir, if Sincerity and frankness had not urged it as a strong reason for the hope above Expressed,. Believe me Sir it is not my aim to flatter but rather to convince; that conviction may serve as a motive for humility in you, that I now write, and it is my intention, so far as I can to strip
			 the mind of its artificial and deceitful covering—its borrowd ornaments from Art or Science, and Expose to your veiw its latent deformity, so that pride may be abashed &
			 confounded, unbelief
			 put
			 to flight, skepticism exterminated, and reason, the handmaid of religion become subordinate to sublimer revelation.But in attempting this I am not unconscious of my insufficiency for so great a task, and therefore rely
			 upon Divine aid to inspire my mind
			 whilst employed in my great masters-Service, in the development of truth, to offer such Ideas for your consideration as by his help shall make forcible entry into your heart, and leave indelible impressions on your mind.
			 A proper subject presents itself to me in the person of an old Lady that now lies at the
			 point of Death, at the threshold of Eternity or on the margin of another world, in an adjoining room—she is I believe turned of ninety—her maiden name was Plater, and I am informed was sister to the Govr of Maryland of that name during our colonial vassalage—She has ever lived in affluent circumstances—Been bless’d th with a good constitution, and a liberal Education—she yet enjoys all her mental powers—and
			 hesitates not to Join with Solomon in pronouncing all sublunary Joys abstract from Christ!! but Vanity! she is wasting fast and seems to long for a better rest—a
			 permanent dwelling beyond the reach of Death or fell diseasd
			 Sins foul offspring—Oh! Sir I would have you to contemplate this last scene of human suffering and wreck of worldly granduer, which
			 you must also ere long Exhibit in your own person, and now
			 whilst
			 you have opportunity. let me urge you to seize upon some moments of retirement, which are ever favourable to meditation—or should you awake, at the silent and impressive hour of midnight, when
			 tired
			 nature is hushd in calm repose around you, Ask thyself these important questions! Who, and Whence am I? For what purpose was I born? It could not be merely to fill up so short a space as
			 comprises
			 human life, to be tossed upon the Boisterous waves of this unfriendly world, or agitated by the storms of life, for threescore years, and then Sink into endless oblivion, that I came forth!
			 reason
			 & revelation both forbid such a conclusion. what then remains for me to fix upon, If after Death I become not annihilate? what but immortality? here I am constrained to rest, all else is wild conjecture: whither where am I faste or rapidly hastening upon the Gospel scheme? to Heaven or to Hell? and what other scheme is offerred to my understanding, that will bear so critical an
			 investigation, relative to my ulterior fate as the Gospel of Jesus Christ!!? On what other solid foundation can I ground Erect my hope of happiness? But when O my Soul shall I experience the awful realities of another world? does not the time draw nigh? when I shall leave this present world for ever? and am I fully
			 prepared by an inflexible faith in Jesus Christ!! as the Son of God! and Saviour of the world, to stand at my Great Judges bar and hear my ever lasting doom pronounced, to happiness or woe—? And now permit me to ask dear Sir, are you not an old man well
			 stricken in years, and laden with the highest honours that a grateful country can bestow? But what will these avail you in a dying hour?
			 “or what can it profit any man if he gain all the world & yet should loose his soul.” your high standing in the great community is undeniable & there are but few, if any
			 persons that more sincerely wish you a long enjoyment of a
			 nations love than I do, long may you enjoy every Earthly Bliss, and the evening of your days be gilded with the mild and cheering rays of an approving conscience; the common harbinger of eternal
			 and
			 unfading jo Bliss. But to secure so great a blessing it is not sufficient that we have the applause of mortals, nor or ourselves alone, for we must have the approbation of Our God! his spirit witnessing with ours, that we are his children: This we cannot have unless we are converted & changed by the operation of his spirit!!! at our earnest request from a state
			 of Nature to one of Grace! in short sir we must be born again or die for ever!—Oh that I had but a fourth part of your erudition & extensive knowledge, methinks I could easily persuade you by
			 divine assistance of this indispensable fact: But I do not despair altho’ I labour under the disadvantage of a Shallow understanding and but a superficial education, by the help of God! to make
			 Some
			 lasting impression on your highly cultivated and ingenuous mind.And Sir if my prolixity be not tiresome to you, or does not obtrude upon your useful
			 employment of Times fleeting moments, too
			 far; I
			 would again call your attention to the contemplation of some prominent features in my own life, not to gratify vanity—but to elucidate truth, and corroborate the doctrines of the Gospel of our Lord Jesus Christ!! in respect to the new birth & the progressive operations of the Holy Spirit!!! so that you might become enamoured of the same to the salvation of your precious and immortal soul! in
			 doing this Sir I will endeavour as briefly as the confined limits of a letter will allow, to follow the plan furnished by the great apostle of the gentiles
			 St Paul when arraigned before King Agrippa and Govr Festus, (that is to give a true history of my own conversion) & altho the Occasion be different, and Some slight shade of diff: as to
			 the title of our auditors, yet will I presume to express a
			 hope and fervently pray to my Heavenly Father for his dear sons sake, that you my highly respected & venerable Sir, may become not only almost, but altogether a Christian! and consequently attain that everlasting felicity, which I fear Festus, nor Agrippa ever did.
      I will say no more of my parentage, being but an obscure individual, than that My being the second son of John King of Virga long deceased, and Nephew
			 of Miles King lately decd whom If I mistake not I have heard say, you were once at his house in Hampton on your return from an embassy to France—I was born in Prince George county Va and Brought up to the Sea, early in life I obtained command of a Vessel and traded to Europe for many years; I was commissioned & served a year or two as a Lt in the Navy of the U.S. during the administration of Mr Adams, and after the peace establishment took place, about the time of your inauguration to the presidency: I purchased a vessel
			 & again traded to Europe, was generally successful and thought, but little or nothing of religion—was much disposed to a luxurious life of debauch and intrigue, accustomed to move in higher circles, than usually
			 falls to the lot of ship masters—In short I lived a life of pleasure and gaiety, with now and then a hair Breadth escape from death, either by shipwreck or other casualty—untill it pleased God! to take from me my second wife, an amiable and affectionate woman; This affliction caused me for a short time, during the first paroxism of violent grief. to pause in my carreer and
			 reflect on the uncertainty of human life—how fleeting its Joys & how certain death would oertake every child of man! It was not long after this chasm in my domestic happiness, that I visited
			 the
			 city of Washington, to get rid of Melancholy, and as I before observed, had the Satisfaction of being introduced to you—which circumstance, I can assure you Sir, trivial as it may appear to you, did not fail
			 to augment my vanity considerably: you may perhaps smile at this; but I question if candour was to search the archives of your own memory, if it might not be discovered, that in early life,
			 perhaps
			 when in your diplomatick carreer, on being introduced at court &c &c you felt sensations similar to those I have glanced at—Vanity Sir, was ever one of my besetting Sins, and a Knowledge
			 but
			 very lately acquired thro’ grace, of this part of my own character; together with an accompanying fear lest I should be overcome by the tempter on this evil score again, in writing such a letter
			 as
			 this, with familiarity and entire freedom to one of the most distinguished characters of my country—I had almost said of the Age, has operated so powerfully on my mind, as to prevent me from
			 writing
			 for Some months past. How it came first into my mind to write to you at all, I will relate so well as my memory serves.Some time early this spring I
			 awaked about midnight, perhaps Just
			 after I
			 might have been dreaming something about you—And in consequence, my thoughts were much employd about your spiritual estate—for I had often heard you indignantly called, deist, infidel, illuminati &c &c a thought sprung up within me, that it would not be considered by you an
			 unpardonable crime, for me to write you a letter on this subject! that is to make an enquiry of yourself as to your real and candid sentiments respecting the religion of the Gospel of Christ!! what your hopes and fears? whither you have or ever had either? or if there is any consideration on Earth, that would induce you if required, deliberately, to sign a formal renounciation
			 of any hope of Eternal happiness, that might Occur to you from the infinite Merit of Jesus Christ!! or in other words, whither you would for any consideration, forego all your interest in his sufferings, Death, Resurrection, assencion &c? But sir on viewing the great disparity
			 between our situation, standing, acquirements &c I felt so little and insignificant in my own Eyes, that I endeavoured to get rid of the thought of writing and to treat it as a temptation
			 from
			 the Devil to ensnare me, but after having slept and again waking, the mind was reoccupied with the same Subject, and it was clearly represented to me in thought, that if I would write, it might
			 do
			 much good—infinitely more than I then had any Idea of, and I might  moreover state, that the draft draught of a letter, the very words and sentences, were unfolded to my mind—But I treated all these things with indifference, merely mentioning them in my own family.a month or more passed away without one similar thought, that I recollect—when to my utter Surprize and astonishment, I spent just such another night Sir, in contemplating your
			 life. Services, learning, honors and probably speedy Exit from this to an Eternal state, & the phraseology of another letter differing but a little from the first was again presented—both
			 these
			 were certainly couched in more elegant language than I am accustomed to, or indeed than I am capable of using, But both seemed to Exhibit simplicity & perspicuity: and after resolving and
			 reflecting on these strange thoughts I was seemingly destitute of a plausible excuse, for writing on such a topick to a character of such eminence. But it was soon Suggested to me by my invisible director, that in your most exalted situation you had condescended to notice me and ask me to dine with you, which I had done, and wherefore
			 should I then doubt your attentive perusal of a letter from me, especially on so important a business as the Salvation of your own immortal Soul! furthermore it seemed as tho’ I was urged to make
			 use
			 of our former (tho so slight) acquaintance as the basis of a new one, that might last for ever, unless you should frustrate it either thro’ apathy or high mindedness.As plain as the case now
			 stood,
			 I merely mentioned it in a light way to my companion, who perhaps observed that it was singular, that I should be thus Exercised, about so strange a circumstance as writing a Spiritual letter to Mr Jefferson—this likewise passed off a month or two untill yesterday, when after breakfast I retired into my room set apart for study and devotion and while pausing to consider what author I should
			 take up, a thought darted into notice as if a man had spoken to me thus; write the letter to Mr Jefferson and discharge the obligation you owe him for former attention and acquit your conscience, in the Sight of God! I felt a purturbation of mind & went to prayer, became tranquil after
			 having committed the whole affair to God! and asked his Blessing. I set down immediately to communicate such thoughts as might Occur—thus Sir you have a brief view of my reasons and motive for writing: your goodness must excuse
			 the want of connection and all other deficiencies, and be assured, that however it might gratify my feelings to have an answer from you in reply to this letter; Yet it will not at all mortify me
			 if
			 you should treat it with contempt, except in as much as it might militate against you in another world.another of my scruples about writing arose
			 from a consideration of these eventful times,
			 this
			 alarming crisis of the publick welfare, wherein our Nations very Existence as a republic, seems to be involved or threatened; And at such a time as this, I calculated that your advice &
			 Counsel
			 would be much sought for, by our present worthy and enlightened
			 President & that under these publick exigencies of the state, you would not perhaps take leisure enough to
			 attend
			 (not indeed
			 to
			 the merits of this letter, for I am truly conscious as before Expressed of many defects, which I do not exactly know how to remedy—) to the important theme, to wit vital religion—contained
			 herein.
			 But
			 again I thought if I could be so happy as to enlist, by any suggestions whatever, the enlightened Chiefs of my nation in the cause of God! of holiness & of truth, I feel well assured, that it
			 will tend more to the restoration of public tranquility—National & individual peace & happiness—than if we had all the legions of Europe at our Beck without religion—and do not my dear Sir mistake me herein or suppose me capable of insinuating that Armies are of no avail in procuring peace, for I am too well assured of the
			 consistent method in which our Heavenly Father Governs the universe and does all things agreeably to his Divine perfections, not to allow that certain causes will produce in general certain
			 effects—But I would be understood as saying—that if peace were obtained thro a by any secondary means, such as augmentation of fleets & armies &c it could not be either truly honorable or Durable. for this plain reason, that unless a proper understanding or
			 sense of true religion prevails & pervades the nations—there can be no other Bond found, sufficiently strong to ensure peace if the ambition, mistaken policy or supposed interest of nations dictate a Breach—for it is written “there is no peace to the wicked,” this applies to Nations or individuals—I am also clearly of opinion that our impiety hath provoked this war upon us, and that
			 nothing short of National reformation can do the Nation real good.
			 Hence it is incumbent of on every real patriot, to set a speedy example to his fellows; of true piety & holiness & no examples are so powerful as those furnished by the higher orders of the community—It is not
			 sufficient that our rulers & private worthies—Legislators & Judiciaries, merely tolerate religion: they must themselves become religious—thier Light must shine to the Glory of God! &
			 the
			 illuminating of others—more over I am of opinion that the present order of human affairs, is ere long to undergo a radical change and a more glorious arrangement to succeed, as promised in the
			 Millenial Reign of our Lord Jesus Christ! on Earth, which I expect is to be a spiritual Reign, during which “the Earth shall be covered with righteousness as the waters cover the face of the great Deep”—and “the Kingdoms of this
			 world shall become the Kingdoms of our God! & his Christ”!! spiritually no doubt, for they 
are now his by creation & sovereign right—but then all the world shall worship him & Jew and Gentile, be fed by one shepherd and become the inmates of one fold! Furthermore I am convinced
			 that God is over all his works Blessed for ever more—that he now does & for ever will rule the destiny of Nations, so long as they are permitted to Exist: that war, famine, and Pestilence are
			 the
			 three instruments of his wrath, wherewith he generally Scourges nations for their impiety and afflicts them for transgression—that he builds up & pulls down Kingdoms, not capriciously as mortals do & then undo thier pigmy
			 perishing works—but in righteousness, and according to thier conduct “as it is written, Proverbs 14 Ch: Righteousness exalteth a nation; but Sin is a reproach to any people.”
			 again we learn from
			 the
			 18 ch: of the Prophet Jeremiah, (which I request you to read) “At what instant I shall speak concerning a Kingdom, to pluck up and to pull down, and to destroy it; If that nation against whom I have
			 pronounced turn from thier evil: I will repent of the evil that I thought to do unto them. And at what instant I shall speak concerning a Kingdom and concerning a nation to Build and to plant it:
			 If
			 it do evil in my sight, that it obey not my voice, then will I repent of the good, wherewith I said I would benefit them.”On examining our nations
			 history and meditating on these sacred and
			 important truths—I was led to conclude, that God! in his infinite wisdom, goodness, and mercy! had done great things for us as a people in Emancipating us from the A yoke of Tyranny and foreign domination and giving us a name and rank among the other nations of the Earth; but instead of these things, and a course of unparalleled prosperity exciting in us
			 the liveliest thanksgiving and praise—It appears to me that we have like the Jews of old, repaid, this Bounteous efflux of Divine love, with the Blackest ingratitude & have continued to sin
			 with
			 a high hand—It would seem as if Our chiefs, I mean the rulers of the realm & those high in authority—thought that enough was done, by merely tolerating religion, as I have before hinted—But I
			 again repeat it Sir this is not sufficient—However good in its place, for the National Legislature to recommend publick humiliation at particular times—yet we must go farther than this rulers,
			 chiefs
			 & People must not only be found performing occasional acts of devotion—but all must become habitually Devoted to God! to insure either a lasting peace or prosperity—Excuse me Sir for
			 Observing in
			 this place, nor deem it flatery (for that I hate)—when I say that the Embargo laid in
			 1808 was under all circumstances, the wisest political measure, that could have been at that time concerted to avert both the wrath of God! and the nations sufferrings—and had our New England Brethren been possessed of even half the religion they
			 profess to How differently might we now be circumstanced—and permit me to add, that the failure of that excellent measure, may in no inconsiderable degree be attributed to your personal
			 destitution
			 of true religion—But this I do not pretend to assert as positively true, not Knowing your heart—But yet I am clear in saying that personal Examples of holiness—are wanting in our Presidents &
			 others and by thier loose conduct in these particulars, the people in the gross become like them—And the Love of money that Bane of human happiness, hath in our peoples hearts Eclipsed the Love
			 of
			 God! especialy amongst the mercantile part of our Citizens—this class in particular appear to have then & do yet count gain for Godliness. Oh Sir I could say many truths upon this subject—but
			 I
			 would rather adhere to my purpose to persuade you to look into these things and unite with me in supplicating a rich throne of grace! and by timely humiliation and spiritually drawing nigh to
			 God!
			 avert his just Judgements, that hang lowering oer our afflicted country—as well as those that may be registered in the records of Heaven against us individually.I will now resume the Narrative,
			 from
			 which I have made so lengthy a digression, and proceed to state, that some short time after I saw you in washington—I revisited Europe, and returned after a prosperous voyage to my native state, soon
			 after the general Embargo was laid; here I had an opportunity of seeing something of the cupidity of Southern merchants, by the persuasive arguments used with me in order that I might violate it for the sake of gain—But I now return God! thanks once more, that a common Sense of Honesty—out weighed with me even every other lure. Having some leisure now upon my hands in consequence of the Embargo, and being a lover of pleasure I took an
			 Excursion into this part of the country, here for the first time I saw
			 my present amiable companion, who was a widow, about my own age, possessed of a considerable fortune in her own right, which she generously gave to me not long after our union; this acquisition
			 of
			 wealth, added wings to my pleasure, I lived high, entertained most polite strangers, kept a neat Equipage, introduced weekly routs, card parties &c &c amongst my affluent neighbours &
			 then had much of the company of old Mr P. Tabb of Gloucester—whom I mention because I believe he is personally Known to you, and also because he is a rich old devotee to the pleasures of Sense—But whom I as highly respect for
			 many valuable traits in his character, as I can respect a worldly minded man—In short Sir I gratified every wish of my heart; and had no
			 thought of the nature of true religion, altho from custom,
			 I
			 sometimes went to church, here too often to see & be seen, Sometimes tho seldom to the Baptist and methodist meetings—these I visited to my shame I now speak it, more to cavil at thier
			 doctrines
			 or thro’ any aparent Blunder of thier preachers, find some excuse to my conscience for my own prodigality, I had almost said profligateness.my wife
			 having belonged to the methodist church during
			 her
			 first husbands life, But for non attendance after marying me, her name had been dropp’d—howeveramidst all our gaiety she would often hint to me her wish to attend thier meetings—But Sir such was my aversion to what these people termed vital religion—that I would sooner order the carriage and go a trip of 20 miles off to her Brothers, than go but three to the meeting house. As it would be tedious perhaps to relate more of my Experience at this time—suffice it to say, that it pleased Almighty God! in corroboration of his Blessed Gospel to make use of the weak things of this world to confound the mighty. 1 Cor: 1 ch—for I was a mighty opposer of divine truth in my own Eyes—but he in mercy made use of a weak unlettered woman in the Neighbourhood, of the methodist society whilst setting at my own table and I trying to deride her religion & shake her faith, to open my spiritual Eyes, which had been by me hitherto closed, voluntarily against the truths of the Gospel—But now for the first time in my life I was taught to feel & perceive, that God! was a Spirit!!! and must be worshipped in spirit and in truth—I was Sir like one awaking out of a deep sleep and began now to feel somewhat like Belshazzer—when he saw the hand, writing upon the wall—I felt in an instant that I was an accountable being, a probationer here & that I should soon have to leave this present scene,
			 and be Judged in Righteousness for all my mispent life—from
			 these first convictions, which were but light in comparison of what I afterwards underwent: I resolved to attend the methodist meetings—having no faith in the Church ministers—and at every
			 meeting, I
			 was more and more convinced I had lived in Sin & Error, that I was an alien—far gone from original righteousness—so that I resolved as I would secretly sigh, that I would Amend my life &
			 make
			 it more conformable to the holy Scriptures—and Sir, I vainly thought
			 I had the power as of myself to do so—this mistake ruins many, who thinking virtue to be an inate quality a principle of the
			 Soul,
			 put off thier conversion, on the supposition, that they can become holy and truly religious at any moment—even if it be but a few hours before death! deluded infatuated mortals! you have no
			 strength
			 as of yourselves to renew yourselves unto righteousness hence it was that I found altho I would make firm resolutions against every species of vice I was notwithstanding, as certain to be
			 overtaken,
			 & overthrown by my enemy in almost every instance, especially in those Bosom & besetting sins, that delighted the Soul—my resolutions were as easily Broken as the wyths that bound
			 unshaven Sampson Samson—I was frequently told by the preachers, that I must t ask the assistance of Gods! grace & favour to help me to believe in the Lord Jesus Christ!! as Gods! son and the only Saviour of the world—that he would enable me to Keep my engagements & virtuous resolutions, for that I had no righteousness belonging to me by nature—neither
			  had any person since Adams apostacy—but that God! would count to any one for righteousness, thier faith in Jesus Christ!! and this great boon is of his free Grace! at length after I had attended meetings for 5 or 6 months, regularly, and become sensible that I had no power over Sin, but that it Tyranized
			 over me—and kept me in Bondage, so that I could say with a Poet—
      
        
          “Here I repent and sin again—now I revive and now am slain!
        
        
          Slain with the same unhappy dart: Which Oh too often wounds my heart.”
        
      
      I felt Sir I expect
			 similar pangs to those described so well by Horace in these lines—“my reason this, my passion that persuades, I see the right and I approve it too; Condemn the wrong; and yet the wrong pursue.”
			 or to
			 come yet nigher, I felt like the convicted man discribed in the 7th Ch: of St Pauls epistle to the Romans—“for the good that I would, I do not—But the evil which I would not that I do.” and when like him in
			 writhing agony of
			 soul I exclaimed Oh wretched man that I am who
			 shall deliver me 
from this Body of Death? (my sins) I found the same deliverer which he describes, even Jesus Christ!!
			 I felt and witnessed all that Cowper so elegantly disc pourtrays under the allegory of a wounded deer—“I was a stricken Deer, that left the herd, (of worldlings) long since: with many an arrow deep infix’t my panting side was charged, when I withdrew to seek a tranquil death in distant shades;
			 there I was found by one who had himself been hurt by the (Jewish) archers; In his side he bore, and in his hands and feet the cruel scars, with gentle force soliciting the Darts, he drew them
			 forth
			 & healed & bade me live.—in
			 like manner my gracious Lord! deliverd me & will  do all who sincerely call upon him—He Broke the power of cancell’d sin, and fully set my spirit free; his
			 blood can make the foulest clean; His blood availed for me—” for on the last Sabbath of the year 1811 he converted my soul in publick worship, soon after having recd the sacrament—Oh Sir I felt that thro deep contrition I passed spiritually from Death unto Life—I felt regenerated & Born again of Gods! Holy Spirit!!! adopted as an hier of Heavenly
			 Joys, this faith in Jesus Christ!! and for his merit only—and this adoption I feel Sir, is conditional, that it ultimately depends on myself in a great measure—for to obtain this inheritance I must live a new life of
			 holiness and persevere untill Death shall close the present scene, then shall Our happy Souls rest for a Season in the Paradise of God! untill the great day of Judgement when Our Bodies shall
			 arise
			 from the dust in a new order of Being—be united to the soul & both be happy or miserable for ever—yes Sir it is indeed true, that after a painful gloom of sorrow & remorse for a mispent
			 life,
			 when I humbled myself in the dust as it were before the Lord! & besought his pardon, for the Lord Jesus’!! sake, my almighty Father changed his countenance towards me, (if I may so express myself) and liberty like Day Broke into my soul! This liberty thro mercy I have continued to enjoy with
			 encreasing rapture unto this present moment; for which believe me my dear Sir I feel as if I could never sufficiently praise my God! Not long after my conversion, I was siezed with violent &
			 sudden illness, something of the nature as the Physician said, of that malady that terminated the useful life of the great
			 Washington—myself and all around thought that I must die, for respiration was very difficult, owing to the extreme inflamation of the
			 throat, in that moment I felt all the consolations of faith, that
			 flow from the promises of the Gospel of Christ!! It was then that every doubt of my acceptance vanished & I felt my witness Brightened—I saw by faith the Lord Jesus! who had apparently Just been crucified for me, (with all others)  he was Just arisen from the Dead & his precious Blood that seemed trickling from his pierced side, by a supernatural Divine power, was imparted & besprinkled my immortal Soul,
			 to its entire cleansing! and I have never doubted of his sufferings—Death, resurrection and Ascension to Glory! from that hour to this; and humbly pray that you might obtain a like satisfaction.
			 During my convalescence from this painful attack, I was truly astonished, to find an entire new thought spring up within me, that seemed to urge me to employ those hours that I was compelled to
			 pass
			 without doors to the praise and Glory! of that Great God! & Saviour!! who had done so much for me—by writing a history of my Experience, in corroboration of Gospel promises, and throwing it
			 into
			 the form of a Sermon, adapted to the pulpit—I hesitated for some time, not thinking it possible for me to execute anything of this kind, that could either redound to the Glory of God! or the good
			 of
			 mankind; and I knew so little of the scriptures, that I even could not conjecture where to find a text; But after some agitation of mind & my unwillingness to do what I then & now
			 concieve to
			 have been the dictates of Gods! holy spirit!!! this invisible monitor, which seemed to be directing all my thoughts, (for I know not what else to ascribe it to)
			 led me to the 5th ch: & 2. ver. of the Gospel according to St matthew—and from this text, It is wonderful even now to me, with what facility I wrote of 23 or 4
			 pages of such sized letter paper as this, without having to stop for consideration, for tis true that I lost many strong and beautiful Ideas, thro’ inability to pen them down so fast as they
			 flowed—But I must acknowledge that this Sermon, if it deserve such a title, could not be compared to with any advantage to the productions of Learned men, nor does it exhibit, the instructive model of Grecian Logick or Rhetorick being much after the manner of this letter, written without any
			 preconcieved plan of arranging its matter but is simply the ebulitions of the Soul! Kept by divine power—within the precincts of Gospel truth: And it is worthy of remark, that notwithstanding the
			 freedom of thought—the rapid succession of Ideas whilst writing—I had no sooner finished, than uncommon Barreness took place—in so much that I scarcely seemed to feel possessed of common
			 understanding: And I verily thought, however novel the I Situation or sublime the Theme, it appeared to me that I had in this discourse express’d the substance of everything I Knew upon religious Subjects & that it would be impossible for me to write
			 another, no matter what was the text without Borrowing expressions already used in this—But Sir, guess my surprize when two days afterwards, I was thrown into the same Kind of agitation as at first,
			 and urged to write again, but was more embarrassed to find a text on which to I could Expatiate, than at first if it be possible—But as I had heard the preachers of the
			 Gospel quote the writings of St John, saying we should try the diff: spirits that assail us to discriminate
			 between the Good & Evil! I determined in my mind, if this strange propensity for Sermonizing was of God! this should be the
			 Criterion—to wit If I could write as lengthy a discourse as the
			 former,
			 upon any text in the whole volume of scripture, without borrowing from The first and this done without study or delay in writing—I would conclude it was the spirit!!! of God! teaching me to do
			 this
			 thing which I conjectured might, in the appointment of his wisdom, benefit Some one when I should be no more seen on Earth! not thinking they were ever to see the light in my life time, altho the
			 phraseology indicated my delivering them in person. I was led to the 20 ver: of Same chap: for a text or Basis—from this I wrote full as much as from the former, with equal ease, more
			 perspicuity,
			 and arrangement of matter & without borrowing a Single Expression, that I can recollect! hence I concluded it was the will of God! that I should write, but for what particular purpose I had
			 no
			 clear Idea unless it might be what I have before hinted: In about ten days after I wrote five, and by this time had so far recovered my health as to attend to my secular bussiness, which at this time was multifarious—But I felt an astonishing desire to Bring all my bussiness to a close, that is to be circumscribed within certain limits—my feelings I expect were like those persons, whom I have often heard of as men of extensive bussiness,
			 when of a sudden, they feel a presentiment of Death! Here it may be proper to relate, that after weighing the matter well and upon mature deliberation, having read the Gospel of Christ!!
			 previously—I cast in my lot with those too generally dispised worshippers called methodists. Believing, in my Judgement then & now that thier Doctrine & discipline is nearest to the primitive Apostolic church of Christ!! and thinking this
			 Junction would be promotive of my present & future welfare, by conducing to the establishment of my faith in the religion of the Gospel! in as much as the Society of pious people must
			 unquestionably be an Auxiliary to the exercises of faith: I could say a great deal upon the advantage of christian fellowship—But feel that I must now forbear, and merely observe that I have not
			 as
			 yet discovered as too many suggested—that it has led to the least degree of bigotry—for I find within me Universal philanthopy exists in its fullest sense—I love the whole of mankind & whilst I pity and love the sinner, do hate & loath his sins; I feel drawn out in a particular manner toward the
			 truly
			 religious of every county. or sect. that embrace the Gospel of Christ!! I pity the ignorant who Knows it not—but am firmly persuaded it will be made Known in a very few years to every nation on
			 Earth! antecedent to the ushering in of the Glorious Millenium so beautifully described by the Prophet Isaiah 11 & 12th Chap:—This Idea of the universal spread of the Gospel and its happy effects upon the Human Race, I think Sir your good Sense and
			 candour must allow, is strongly indicated in the recent
			 rise, and astonishingly rapid growth & progress of the Bible Societies—which I
			 believe never existed untill within about 10 or 11 years ago, a Bible Society was first Organized in England &
			 has since been patronized by most of the European nations, and seems to be particularly nourished & fostered by England and these United States—Indeed I am informed that Bibles are already, or
			 are about to be sent to the Isles of the Ocean, and also to the vast hordes of native
			 tribes that roam up and down this great continent of America.
			 So that divine light & truth will ere long I
			 humbly hope, Oer spread the Earth, to the Glory of God! and the unspeakable felicity of the great human family, uniting all nations in the bonds of Love & golden zone of coalescing charities Thus establishing the Object, that Christianity was intended to produce!
			 For “Christianity, (says a chaste writer) bears all the marks of a divine original—It came down from Heaven and its gracious purpose is to carry us up thither—It
			 was foretold by prophecies which grew clearer and Brighter as they approached the period of thier accomplishment—It was confirmed by miracles! which continued till the religion they illustrate
			 was
			 established. It was ratified by the Blood of its Author. Its 
doctrines are pure, sublime, consistent. Its precepts Just and holy. Its worship spiritual. Its service reasonable and rendered practicable, by the offers of divine aid to human weakness. It is
			 sanctioned by the promise of Eternal happiness to the faithful, and the threat of Everlasting misery to the disobedient. It had no collusion with power, for power sought to crush it. It could not
			 be
			 in any league with the world, for it set out by declaring itself the Enemy of the world. It reprobates the maxims of the world, shews the vanity of its glories—the Danger of its riches—the
			 Emptiness
			 of its fading pleasures.” In less than four months after I experienced a change of
			 heart; I felt it my duty
			 to preach what I had written, together with the whole Gospel of Christ!! and altho I then
			 felt and yet feel poorly qualified for so arduous an undertaking—yet after much agitation, embarrassment, and long hesitation, I ventured to hold forth in publick—for I could not rest day or night untill I consented to have an
			 appointment
			 made—and when I did take up this heavy Cross, it was with much weakness and trembling—and rest assured Sir, it was a severe trial to my weak faith! especially if you consider that many of my
			 first
			 Auditors, were my old companions at cards, wine, & conviviality—and appeared to have met in consequence of the novelty, and to ridicule what I might say; esteeming me now no better than a
			 deluded
			 fanatick; a mere maniac, because I had abandoned their sinful society—the allurements of Sense, and the farther prodigality of that precious time only lent to prepare me for Eternity! and because
			 I
			 had now told them of my rational determination to try & save my own Soul and as many as would listen to truth!—I have continued to preach in my Local sphere & God! has Owned and Blessed
			 my
			 labours, in town & Country! and I fervently hope it may ever be a cheif delight of my Soul, to Labour in the Lords Vineyard, and that I may be the humble & happy instrument in his hands of turning many of the children of disobedience to the wisdom of the Just: and lead my hearers of every rank from the power of Sin & satan unto God!—As a methodist preacher I
			 now write to you my dear Sir, not so much for the purpose of persuading you to become a member of our church, tho we be methodists, as to intreat your espousal of the christian System of
			 Salvation—and to be so far a methodist as to be methodical in religious worship—in Devotion, & every Known duty whether it relates to the life that now is—or that which is soon to come—for
			 without method none will be saved under our dispensation. My prayer
			 to God! now is that you may be disposed, by his grace to seek untill you shall find Christ Jesus!! by faith revealed in you the
			 hope of Glory! ere you go hence and be no more seen on Earth! for the place that Knows you now will Soon Know you no more for Ever! and do my friend and illustrious fellow-citizen, timely
			 consider,
			 even now lay it close to your heart, that God! hath commanded all men every where to repent, because he hath appointed a day in which he will Judge this world in Righteousness, by that man—(God-man) whom he hath ordained—Jesus Christ!! wherof he hath given an assurance to all men in that he hath raised him up from
			 the dead!—I would here by the help of your immagination, draw aside the curtain of time, and for a few moments, unfold Eternity to you. Behold now, coming forth from the Dark chambers of Death—to
			 Judgement (& this administered by Jesus Christ!!) Such Characters as Voltair,
			 D’Alembert, Didoret, Zwack, Nigge,
			 Nicholai,
			 Condorcet &c &c what a horrid figure will these illuminati cut,
			 in the presence of Christ!! Thier Eternal Judge—what will all thier learning or Philosophy avail them—Say, will it not rather aggravate thier Guilt! that God! should have so enlightened thier minds
			 & that they in return, like the fabled adder, endeavour to turn and sting him—for it is said in Scripture,
			 “in as much as you have done it unto one of the least of these little ones, you have
			 done it unto me” saith the Lord!! I presume
			 there can be no doubt in the Breast of any candid man, but the writings of these & many other such characters have poisoned the minds & proved  fatally ruinous to many, for whom Christ!! died—It is clear they were not supporters of the Christian Religion—but its enemies—there is no neuter ground in religion, as it is written
			 “he that is not for me is against me—and whosoever does not gather with me Scattereth abroad”! Does this quotation not rub you pretty close Sir—? I hope it does not! But I would ask you to consider, that the End  of all
			 things is at hand, hence the necessity that we should be sober
			 & watch unto prayer—for what will it profit a man, again I ask, if he should gain all the world and should loose his own Soul?? I would make another appeal to your candour, and ask If the precepts of the Gospel of Christ!! does not demand the attention of every upright man or those who desire to be so—If the Gospel has not a direct tendency to promote virtue & destroy vice? and if as Neckar Justly Observes, it is not more consistent with reason and humanity—rather to prevent crimes if possible, than to be compelled to punish them?—upon the score of duty then as a good Citizen, I may expect you Sir, to lend your influence, which must be very considerable for many reasons—especially on account of your Services—your high attainments & venerable age! Oh let me solicit you once more, as you value happiness—Give Christianity your firm support & do not rest merely here, and be satisfied with bare historic faith! or what is
			 called head religion! never rest untill you feel it in the heart! influencing all  Your words and actions & regulating the thoughts of your heart! for it is written, “not
			 every one that saith Lord! Lord! shall enter into the Kingdom of Heaven, but he that doeth the will of my
			 father: which is in Heaven!”—I would more over observe, that the religion of  Jesus!! is most mercifully adapted to us fallen creatures—so much so that the most simple and illiterate, with the
			 Learned
			 and great, may participate in all its Blessings, without distinction—all that choose may understand and embrace it to thier eternal salvation—“For what says the Righteousness of faith? It
			 speaketh on
			 this wise; say not in thier heart, who shall ascend up into Heaven? that is to bring Christ!! down from above: Or who shall descend into the deep? that  is to bring up Christ!! again from the
			 dead!
			 But what saith it? The word is nigh thee O man, even On In thy mouth and in thy heart; that is the word of faith which we preach: That if thou shalt confess with thy mouth the Lord  Jesus and Shalt believe in thine heart, that God! hath raised him from the Dead! thou shalt be Saved. For with the heart, man believeth unto righteousness, and with the mouth confession is made unto Salvation.”
			 Rom: 10 Ch. So that God! has left all men where ever this Gospel is or has been preached,
			 without
			 excuse. But I am truly Sorry to find in the course of my short Experience So many and they too of enlightened minds, that know nothing of Experimental religion, nothing of that genuine faith that
			 sweetly works by love and purifies the heart and life! Many are seemingly contented with a mere assenting to the Scriptures—or embracing a few Orthodox opinions whilst thier lives are squandered
			 away
			 in vanity—dissipation or folly! Such people remind me of children, that are satisfied with shadows only—and are as well contented with thier toy Guns, or the stick hobby’s as if they were
			 realities.
			 But I hasten to conclude by observing that I have heard that you were or had been reading with
			 deep attention the prophecy of Isaiah!
			 if this is true deem me not impertinent for applying the
			 Question
			 of Philip the Evangelist to the Ethiopian Eunuch on a similar occasion and Say! “understandest thou what thou readest therein”?—should you condescend to reply to this letter, it would get to hand
			 by
			 directing to me at mathews Ct House. In the mean time I shall continue to offer up my prayers to God! thro Jesus Christ!! for your peace, prosperity and Eternal happiness, and if I should never see you in this world I
			 hope to meet you in a much better—in the Kingdom of Everlasting Glory to dwell for ever more. As I am but a poor Scribe once more I ask you to excuse all defects, and Believe me to be with every
			 Sentiment of Esteem and RespectDear Sir
      
        Your friend and Servant in the Gospel!
        
                        Miles King
                    
      
    